 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   THE ESTATE OF                                        CASE NO. 1:16-CV-1042 AWI-SAB
     CASIMERO CASILLAS, et al.,
 9
                            Plaintiffs                    SUPPLEMENTAL PRETRIAL ORDER
10
                    v.                                    Motions In Limine Hearing and Trial
11                                                        Confirmation:
     CITY OF FRESNO, et al.,                                    February 12, 2019
12                                                              1:00 PM, Courtroom 2
                            Defendants
13                                                        Trial: February 26, 2019
                                                                 8:30 AM, Courtroom 2
14

15          On January 22, 2019, the Court issued its pretrial order setting forth, among other things,
16   the due dates for the parties’ motions in limine. This schedule is as follows:
17
            The hearing for motions in limine will be held at 1:00 PM on February 12, 2019.
18          In addition to addressing any filed motions in limine, at that time the court will
            also settle, to the extent possible, any other matter pertaining to the conduct of the
19          trial.
            The parties are expected to be fully cognizant of the legal issues involved in the
20          case by the date of the hearing for motions in limine.
            By 4:00 PM on January 28, 2019, all motions in limine, with supporting points
21
            and authorities, shall be filed and served either personally or by facsimile upon
22          opposing parties.
            By 4:00 PM on February 4, 2019, opposition to any motion in limine shall be
23          filed and served either personally or by facsimile upon opposing parties. If a party
            does not oppose a motion in limine, that party shall file and serve in the same
24          manner a Statement of Non-Opposition to that motion in limine.
            By 4:00 PM on February 7, 2019, any reply to an opposition shall be filed and
25
            served either personally or by facsimile upon opposing parties. Because the court
26          will need time to prepare for the hearing, the court is not inclined to consider late
            reply briefs.
27
     See Doc. No. 46.
28
 1          Counsel for Defendants have requested a modification to this schedule. They assert the
 2   parties have yet to depose an expert witness in the case, and based on the outcome of that
 3   deposition may have motions in limine to submit. Defendants have requested additional time to
 4   submit their motions in limine specifically for issues that arise as to this witness, have proposed an
 5   abbreviated briefing schedule that concludes at the same time as the regular schedule, and have
 6   asserted that Plaintiffs’ counsel agreed to the modification. Given these facts, the Court will allow
 7   amend the briefing schedule.
 8                                                 ORDER
 9          Accordingly, it is hereby ORDERED that:
10      1. The briefing schedule for motions in limine as to this expert witness is amended as
11          follows:
12
            By 4:00 PM on February 4, 2019, all motions in limine as to the soon-to-be-
13          deposed expert witness, with supporting points and authorities, shall be filed and
            served either personally or by facsimile upon opposing parties. If a party decides
14          not to file any motions in limine for this witness, that party shall file and serve in
            the same manner a statement indicating no motion in limine is expected.
15
            By 4:00 PM on February 6, 2019, opposition to this particular set of motions in
16
            limine shall be filed and served either personally or by facsimile upon opposing
17          parties. If a party does not oppose a motion in limine, that party shall file and
            serve in the same manner a Statement of Non-Opposition to that motion in limine.
18
            By 4:00 PM on February 8, 2019, any reply to an opposition shall be filed and
19          served either personally or by facsimile upon opposing parties. Because the court
            will need time to prepare for the hearing, the court is not inclined to consider late
20
            reply briefs.
21      2. The briefing schedule for all other motions in limine will remain as stated in the original
22          pretrial order (see Doc. No. 46).
23

24   IT IS SO ORDERED.

25   Dated: January 25, 2019
                                                  SENIOR DISTRICT JUDGE
26
27

28

                                                       2
